Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at insurancefunds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated April 30, 2014, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. CLASS TICKER SYMBOL Service Class N/A Summary of Key Information Investment Objective The fund’s investment objective is to seek capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay when you hold shares of the fund.If the fees and expenses imposed by the insurance company that issued your variable contracts through which the fund is offered were included, your expenses would be higher. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Management Fee 0.90% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.13% Total Annual Fund Operating Expenses 1.28% FCI-SSUM-062414 Page 1 of 3 MFS International Growth Portfolio Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. If the fees and expenses imposed by the investment vehicle through which an investment in the fund is made were included, your expenses would be higher. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods; your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Service Class Shares Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 26% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund's investment adviser) normally invests the fund’s assets primarily in foreign equity securities, including emerging market equity securities. Equity securities include common stocks, preferred stocks, securities convertible into stocks, equity interests in real estate investment trusts (REITs), and depositary receipts for such securities. MFS may invest a large percentage of the fund’s assets in issuers in a single country, a small number of countries, or a particular geographic region. MFS focuses on investing the fund’s assets in the stocks of companies it believes to have above average earnings growth potential compared to other companies (growth companies). MFS may invest the fund’s assets in companies of any size. MFS uses a bottom-up investment approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of individual issuers. Quantitative models that systematically evaluate issuers may also be considered. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Stock Market/Company Risk: Stock markets are volatile and can decline significantly in response to issuer, market, economic, industry, political, regulatory, geopolitical, and other conditions, as well as to investor perceptions of these conditions. The price of an equity security can decrease significantly in response to these conditions, and these conditions can affect a single issuer or type of security, issuers within a broad market sector, industry or geographic region, or the market in general. Growth Company Risk: The stocks of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. Foreign and Emerging Markets Risk: Exposure to foreign markets, especially emerging markets, through issuers or currencies can involve additional risks relating to market, economic, industry, political, regulatory, geopolitical, and other conditions. These factors can make foreign investments, especially those in emerging markets, more volatile and less liquid than U.S. investments. In addition, foreign markets can react differently to these conditions than the U.S. market. Emerging markets can have less developed markets, greater custody and operational risk, less developed legal, regulatory, and accounting systems, and greater political, social, and economic instability than developed markets. Currency Risk: The value of foreign currencies relative to the U.S. dollar fluctuates in response to market, economic, industry, political, regulatory, geopolitical, and other conditions, and a decline in the value of a foreign currency versus the U.S. dollar reduces the value in U.S. dollars of investments denominated in that foreign currency. Geographic Focus Risk: The fund’s performance will be closely tied to the market, currency, economic, political, regulatory, geopolitical, and other conditions in the countries or regions in which the fund's assets are invested and may be more volatile than the performance of more geographically-diversified funds. Liquidity Risk: It may be difficult to value and it may not be possible to sell certain investments, types of investments, and/or investments in certain segments of the market, and the fund may have to sell certain of these investments at a price or time that is not advantageous in order to meet redemptions or other cash needs. Investment Selection Risk: MFS' investment analysis and its selection of investments may not produce the intended results and/or can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Performance Information The barchart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund's performance over time compares with that of a broad measure of market performance. The fund’s past performance does not necessarily indicate how the fund will perform in the future. Updated performance is available at mfs.com or by calling 1-877-411-3325. If the fees and expenses imposed by the investment vehicle through which an investment in the fund is made were included, they would reduce the returns shown. Page 2 of 3 MFS International Growth Portfolio Service Class Bar Chart. The total return for the three-month period ended March 31, 2014, was (1.02)%. During the period(s) shown in the bar chart, the highest quarterly return was 23.04% (for the calendar quarter ended June 30, 2009) and the lowest quarterly return was (19.68)% (for the calendar quarter ended September 30, 2011). Performance Table. Average Annual Total Returns (For the Periods Ended December 31, 2013) Share Class 1 YEAR 5 YEARS 10 YEARS Service Class Shares 13.68% 13.82% 8.59% Index Comparison (Reflects no deduction for fees, expenses, or taxes) MSCI All Country World (ex-US) Growth Index (gross div) 15.86% 13.28% 7.70% Investment Adviser MFS serves as the investment adviser for the fund. Portfolio Manager(s) Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Kevin M. Dwan Investment Officer of MFS As of March 31, 2015, the above chart will be restated as follows: Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Matthew Barrett March 2015 Investment Officer of MFS Kevin M. Dwan Investment Officer of MFS Purchase and Sale of Fund Shares You should consult with the insurance company that issued your variable contract, or other eligible investor through which your investment in the fund is made, for minimum investment requirements and redemption procedures. Taxes You should consult with the insurance company that issued your variable contract, or other eligible investor through which your investment in the fund is made, to understand the tax treatment of your investment. Payments to Financial Intermediaries The fund, MFS, and/or its affiliates may make payments to insurance companies, other financial intermediaries, and all of their affiliates, for distribution and/or other services. These payments may create a conflict of interest for the insurance company or other financial intermediary to include the fund as an investment option in its product or to recommend the fund over another investment option. Ask your financial intermediary or insurance company, or visit your financial intermediary's or insurance company's Web site, for more information. Page 3 of 3
